574 So. 2d 1024 (1990)
Calvin JORDAN
v.
STATE.
CR 89-822.
Court of Criminal Appeals of Alabama.
October 26, 1990.
Rehearing Denied November 30, 1990.
Certiorari Denied February 22, 1991.
Robert H. Turner, Marion, for appellant.
Don Siegelman, Atty. Gen., and Yvonne A. Henderson, Asst. Atty. Gen., for appellee.
Alabama Supreme Court 1900476.
JAMES H. FAULKNER, Retired Justice.
Calvin Jordan was indicted for the unlawful distribution of a controlled substance in violation of § 13A-12-211, Code of Alabama 1975. Jordan pleaded guilty to the charge in the indictment and was sentenced to 15 years in the penitentiary. Two issues are raised on appeal.
Initially, Jordan contends that the trial court committed reversible error in the sentencing phase by basing Jordan's sentence upon Jordan's alleged sale of controlled substances in a prior case in which there *1025 was no conviction. Secondly, Jordan contends that the indictment returned against him was returned by an unlawfully constituted grand jury and is therefore void.
It is axiomatic that to preserve an assignment of error for appellate review, the alleged error must first be presented to the trial court. Dossey v. State, 489 So. 2d 662 (Ala.Cr.App.), cert. denied, 489 So. 2d 662 (Ala.1986). In the present case, Jordan did not object to his sentence at the sentencing hearing, nor did he file a motion for reconsideration based upon the court's consideration of allegedly improper facts at the sentencing hearing. Jordan, moreover, never raised the issue of the allegedly void indictment at any time during the proceedings below. Consequently, because these issues were not raised below, they have not been preserved for review at this time.
The foregoing opinion was prepared by the Honorable JAMES H. FAULKNER, a retired Supreme Court Justice, and his opinion is hereby adopted as that of the court.
The judgment of the circuit court is affirmed.
AFFIRMED.
All the Judges concur.